        Case 3:21-cr-02247-JLS Document 18 Filed 09/03/21 PageID.34 Page 1 of 1



 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                SOUTHERN DISTRICT OF CALIFORNIA
 5

 6
     UNITED STATES OF AMERICA,                      ) Case No.: 21 CR 2247-JLS
 7                                                  )
                   Plaintiff,                       )
 8                                                  ) ORDER CONTINUING MOTION
            vs.                                     ) HEARING/TRIAL SETTING
 9                                                  )
     JESUS HERRERA-ROSAS,                           )
10                                                  )
                   Defendant                        )
11                                                  )
12          Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that the
13
     Motion Hearing/Trial Setting be continued from September 10, 2021 at 1:30 p.m. to October 15,
14
     2021 at 1:30 p.m. For the reasons set forth in the joint motion, the Court finds that the ends of
15
     justice will be served by granting the requested continuance, and these outweigh the interests of
16
     the public and the defendant in a speedy trial. Accordingly, the delay occasioned by this
17
     continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), as well as § 3161(h)(1)(D).
18
            IT IS SO ORDERED.
19

20   Dated: September 3, 2021
21

22

23

24

25

26

27

28
